/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-18 are pending; claims 1, 7 and 13 are independent.
Claim Objections
3.	Claims 1, 2, 7, 8, 13 and 14 are objected to because of the following informalities:
Claim 1 recited a punctuation mark comma [,], line 10, should be deleted;
Claim 2 recited a punctuation mark comma [,], line 9, should be deleted;
Claim 2 recited a punctuation mark comma [,], line 14, should be deleted;
Claim 7 recited a punctuation mark comma [,], line 16, should be deleted;
Claim 8 recited a punctuation mark comma [,], line 10, should be deleted;
Claim 8 recited a punctuation mark comma [,], line 15, should be deleted;
Claim 13 recited a punctuation mark comma [,], line 11, should be deleted;
Claim 14 recited a punctuation mark comma [,], line 10, should be deleted;
Claim 14 recited a punctuation mark comma [,], line 15, should be deleted;
  Appropriate correction is required.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platzer (US 2008/0168384), and further in view of Asakura (US 2013/0106744).
Regarding claims 1, 7 and 13, Platzer teaches a method (fig. 1), 
an electronic device (fig 4 and figs 31, 32, a portable electronic device ), comprising: 
a display (fig. 4, a display 408); 
a touch-sensitive surface (fig. 4 and Para 0074, a portable electronic device 400 having a touch-sensitive display 408); 
one or more processors (fig. 32, microprocessor 3202); 
memory (fig. 32, memory 3204); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Para 0148), and
 a non-transitory computer readable storage medium storing one or more programs comprising instructions, that when executed by an electronic device with a touch-sensitive surface (Paras 0055-0056)
the one or more programs including instructions for: 
at an electronic device with a touch-sensitive surface and a display (fig. 4 and Para 0074, a portable electronic device 400 having a touch-sensitive display 408): 
displaying, on the display, a user interface with a favored navigation axis (fig. 4 and Para 0074, a movement 414 in a particular direction); and 
while displaying the user interface on the display, detecting a contact on the touch-sensitive surface and detecting a first movement of the contact on the touch-sensitive surface (fig. 4 and Para 0074, wherein the displayed objects may be moved in response to detecting or determining movement 414 of a point of contact with the display, such as that associated with one or more digits 416 of a user), 
wherein the first movement of the contact includes: 
a first component of the first movement in a direction along the favored navigation axis (fig. 4 and Para 0074, a movement 414 in a particular direction); and 
a second component of the first movement in a direction different from the favored navigation axis (fig. 4 and Para 0074, a movement 414 in one or more other directions); and,
in response to detecting the first movement of the contact: 
in accordance with a determination that the first movement meets direction-lock termination criteria, moving one or more user interface objects of the user interface in accordance with the first component of the first movement and the second component of the first movement (figs 7, 8 and Paras 0084-0087, wherein a user input such as a drag movement forming an angle with the horizontal direction 802 less than or equal to the first scrolling angle 806 or 808 will lock the user input in the horizontal direction. In a similar manner, a user input forming an angle with the vertical direction 810 less than or equal to the second scrolling angle 810 or 812 will lock the user input in the vertical direction); and 
in accordance with a determination that the first movement does not meet the direction-lock termination criteria, moving one or more user interface objects of the user interface in one dimension along the favored navigation axis in accordance with the first component of the first movement (figs 7, 8 and para 0084, wherein the method 700 further includes locking the scrolling in the horizontal direction if a user input forms an angle with a horizontal direction that is less than or equal to a first scroll angle at block 706); 
Platzer does not expressly disclose the italicized portions of:
moving one or more user interface objects of the user interface in two dimensions in accordance with the first component of the first movement and the second component of the first movement; and after determining that the first movement meets the direction-lock termination criteria and while continuing to detect the contact on the touch-sensitive surface: detecting a second movement of the contact on the touch-sensitive surface, wherein the second movement of the contact includes: a first component of the second movement in a direction along the favored navigation axis; and a second component of the second movement in a direction different from the favored navigation axis; and in response to detecting the second movement of the contact, moving one or more user interface objects of the user interface in accordance with the second movement without regard to whether the second movement meets the direction-lock termination criteria.
However, Asakura disclosed “moving one or more user interface objects of the user interface in two dimensions in accordance with the first component of the first movement and the second component of the first movement; and after determining that the first movement meets the direction-lock termination criteria and while continuing to detect the contact on the touch-sensitive surface: detecting a second movement of the contact on the touch-sensitive surface, wherein the second movement of the contact includes: a first component of the second movement in a direction along the favored navigation axis; and a second component of the second movement in a direction different from the favored navigation axis; and in response to detecting the second movement of the contact, moving one or more user interface objects of the user interface in accordance with the second movement without regard to whether the second movement meets the direction-lock termination criteria”, see fig. 15 and Paras 0128-0129.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Platzer with incorporated the teaching of Asakura to include the scroll direction determination unit examines whether scroll in a horizontal or a vertical  directions is unlocked to determine at what direction the screen should be scrolled in order to provide a technology capable of scrolling the screen smoothly on a touch screen (Para 0008, Asakura).
Regarding claims 2, 8 and 14, Platzer in view of Asakura teaches the method of claim 1, the electronic device of claim 7 and the non-transitory computer readable storage medium of claim 13, including, after determining that the first movement does not meet the direction-lock termination criteria and while continuing to detect the contact on the touch-sensitive surface: detecting a third movement of the contact on the touch-sensitive surface, wherein the third movement of the contact includes: a first component of the third movement in a direction along the favored navigation axis; and a second component of the third movement in a direction different from the favored navigation axis; and, 
in response to detecting the third movement of the contact: in accordance with a determination that the third movement meets the direction-lock termination criteria, moving one or more user interface objects of the user interface in two dimensions in accordance with the first component of the third movement and the second component of the third movement; and, in accordance with a determination that the third movement does not meet the direction-lock termination criteria, moving one or more user interface objects of the user interface in one dimension along the favored navigation axis in accordance with the first component of the third movement (fig. 15 and Paras 0128-0129, Asakura).
Regarding claim 3, 9 and 15, Platzer teaches the method of claim 1, the electronic device of claim 7 and the non-transitory computer readable storage medium of claim 13, wherein the direction-lock termination criteria include a criterion that is met when an angle between the first movement of the contact and the favored navigation axis is greater than a predetermined angle (fig. 8 and Paras 0086-0087).
Regarding claims 4, 10 and 16, Platzer in view of  Asakura teaches the method of claim 1, the electronic device of claim 7 and the non-transitory computer readable storage medium of claim 13, wherein: the direction-lock termination criteria include a criterion that is met when the first movement starts more than a predetermined distance from a respective edge of the touch-sensitive surface; the user interface includes one or more user interface objects that are configured to be moved in a first direction perpendicular to the favored navigation axis to display additional information, comprising metadata for the one or more user interface objects, once the electronic device detects movement of the contact that meets the direction-lock termination criteria; and movement of the contact toward the respective edge corresponds to movement of the user interface objects in the first direction (figs 21A-C, 22A-C, 23A-C and Paras 0163-0169, Asakura).
Regarding claim 5, 11 and 17, Platzer in view of  Asakura teaches the method of claim 4, the electronic device of claim 10 and the non-transitory computer readable storage medium of claim 16, wherein: an amount of movement of the one or more user interface objects perpendicular to the favored navigation axis is proportional to an amount of movement of the contact toward the respective edge of the touch-sensitive surface; and the predetermined distance is a distance selected such that movement toward the respective edge of the touch-sensitive surface from a point on the touch-sensitive surface that is less than the predetermined distance from the respective edge of the touch-sensitive surface would not be sufficient to fully display the additional information for the one or more user interface objects on the display (figs 21A-C, 22A-C, 23A-C and Paras 0163-0169, Asakura).
Regarding claim 6, 12 and 18, Platzer in view of  Asakura teaches the method of claim 4, the electronic device of claim 10 and the non-transitory computer readable storage medium of claim 16, wherein the one or more user interface objects comprise a sequence of electronic messages displayed in the user interface, and the additional information comprises message time metadata for at least two electronic messages in the sequence of electronic messages (figs 21A-C, 22A-C, 23A-C and Paras 0163-0169, Asakura).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Blumenberg (US 2008/0168402) relates to application programming interfaces that provide gesture operations.
B.	Lim (US 2012/0240041), related to amethod of operating a device having a touch-sensitive display includes displaying scrollable information elements on the touch-sensitive display and detecting a touch gesture from an input device on the touch-sensitive display.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/21/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625